Case 3:19-cv-00418-REP-RCY Document 1-3 Filed 06/05/19 Page 1 of 2 PageID# 16




ExV,                              1                    \
       Case 3:19-cv-00418-REP-RCY Document 1-3 Filed 06/05/19 Page 2 of 2 PageID# 17

                                                                                          DOC-11G
                    VIRGINIA DEPARTMENT OF CORRECTIONS
                                                                                          DOC Location: Sussex II State Prison
                                                                                          Report generated by Liptrot, A N
                    Institutional Ciassification Authority Hearing                        Report run on 5/10/2018 at 10:35 AM
                    Notification Form
Offender Name: Rowe, Uhuru B                              DOC#: 1131545                   DOC Location: Sussex II State Prison

                                                    Part i: ICA Referral Notice

Classification Action being reviewed:
Comments: The offender was placed on GOT in restrictive housing pending investigation per Intel Unit.
You will be scheduled to appear before the Institutional Ciassification Authority on or after 5/15/2018

Wallace, Robyn P - Treatment Program
Supervisor
Authorizing Staff                                   Date & Time


A formal due process hearing is required when an offender is considered for removal from general population, or faces the
possibility of increase in security level or reduction in good time earning level outside the Annual Review Cycle. You will be
permitted to: 1) Be present at the hearing 2) Remain silent 3)Know the reasons for any decisions rendered by the ICA 4)
the ICA. During hearings based solely on documented Disciplinary Hearing Referrals the following is not afforded to you: 1)
Hearing the Reporting Officer's testimony 2)Cross-examining adverse witqesses 3)Calling and cross-examining witnesses.
ThiSi^^is to certify that i have received a copy of this notice and it was explained to me. i am requesting witness/s to appear on
my behalf.


Witness Request:       1.


I Waive rights to 48-hour notice.       □ Yes   [24lo^                    I wish to attend.    i^'Yes □ No



                                                                               JU2.
Chender Signature                       Date                              Witness Signature                       Date




                                                                                                                    ■O




                                                            Page 1 of 1                                        Rev. 04/15/2
